Citation Nr: 1700700	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  03-28 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected headaches from December 7, 2005 to February 27, 2013; and in excess of 30 percent from February 28, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1950 to September 1952.  The Veteran received the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for migraine headaches.  However, in September 2003, the Veteran's headaches were service-connected as a manifestation of his psychiatric condition evaluated as 10 percent disabling.  

The Veteran perfected an appeal to the Board in October 2003.  Since that time, the RO has established the Veteran's headaches as a separate disability.  The RO rated the Veteran's headaches at 10 percent disabling effective December 7, 2005 and 30 percent disabling effective February 28, 2013.  

The Veteran testified at a videoconference hearing in August 2005, and transcript of the hearing is of record.  The hearing was before a Veterans Law Judge (VLJ), who has since retired.  A notice of the VLJ's retirement was sent to the Veteran, and he indicated that he does not wish to have additional hearing.      

The Board previously remanded this matter to the Agency of Original Jurisdiction (AOJ) in July 2011, February 2007, and October 2005.  

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's headaches has been increased since he filed his substantive appeal, the issue is still before the Board as the maximum benefit has not been assigned by the RO.     
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1. While the Veteran had prostrating headache pain on average once a month, his headaches were not completely prostrating and prolonged to produce severe economic inadaptability from December 07, 2005 to February 27, 2013. 

2. The Veteran had frequent prostrating and prolonged attacks productive of severe economic inadaptability as of February 28, 2013.  


CONCLUSIONS OF LAW

1. The criteria for rating in excess of 10 percent for the Veteran's service-connected headaches have been met from December 7, 2005 to February 27, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a (2016), DC 8100.

2. The criteria for rating in excess of 30 percent for the Veteran's service-connected headaches have been met after February 28, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a (2016), DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in October 2000 and February 2001.  These letters were sent to the Veteran before adjudication of the claim.  Any deficiency in the notice requirement is cured by numerous adjudication notifications sent to the Veteran during the pendency of this appeal. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records are in the record.  In addition, the Veteran was given VA examinations in December 2005, August 2011, February 2013, and December 2015.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's headaches.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations the Veteran's headaches. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claim.  

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Diagnostic code 8100 is applicable in this case, as the Veteran has service-connected headaches.  

Under diagnostic code 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims. Cf. Fenderson v. West, 12 Vet. App. 119  (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations. However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

In this case, the Veteran is competent to describe the pain he experiences as a result of his headaches.  His statements are credible and highly probative as to the severity of his headaches.  To that end, the Veteran's post-military medical records reflect that he consistently reported having daily headaches ever since his injury in service.  For instance, during VA examination in December 2005, he indicated that he wakes up with a headache and goes to bed with a headache.  The Veteran further stated that his headaches would cause him to stop work or his activities and go somewhere where he can avoid light and noise.  See VA C& P examination December 2005.  During his hearing in August 2005, the Veteran testified that his headaches would cause him to lie down at least 4 to 5 times a week. See Hearing Transcript at 6.  
In July 2007, the Veteran indicated that he has managed to live with the daily pain, which suggests that his headaches did not interfere with his activities of daily living.  See July 2007 Cincinnati VA medical center outpatient notes.  In March 2009, the Veteran's headaches appear to be under control, but in October of that year he reports pain level of 7.  See October 2009 Chillicothe VA medical center triage notes.  During an August 2011 VA examination, the Veteran described his headaches as sharp, dull, and pulsating, which causes him to feel dizzy.  However, in June 2012, the Veteran rated his headache pain 3 out of 10.  See June 2012 Chillicothe VA medical center triage notes. 

The Veteran's headaches are currently rated as 10 percent disabling from December 7, 2005 to February 27, 2013.  Notably, while the record unequivocally establishes that the Veteran gets headaches almost daily, the severity of his headaches appeared to vary thought out that period.  Combined with the frequency of the Veteran's headaches, the fact that, at times, he had to shut down or lie down in order to avoid light and noise, entails that his headaches likely approximate a level of impairment consistent with one prostrating attack per month.  Therefore, the totality of the evidence of record weighs in favor of assigning a 30 percent disability rating for the period from December 07, 2005 to February 27, 2013.  The record, however, does not support a 50 percent disability rating because there is no evidence to suggest that the Veteran's headaches were completely prostrating or caused severe economic inadaptability.  
 
On the other hand, a 30 percent disability rating is currently assigned for the Veteran's headaches as of February 28, 2013.  As noted above, the next higher rating under diagnostic code 8100 is 50 percent.  In order for a 50 percent disability rating to be warranted, there must very frequent completely prostrating and prolonged attacks that entails severe economic inadaptability.  

The Veteran's February 2013 VA examination shows that he had prostrating attacks more than once per month.  In fact, the exam indicates that he has frequent prostrating and prolonged attacks.  He describes the pain as mild to severe in nature.  However, it was noted that the Veteran's headaches did not interfere with his activities of daily living.  On the other hand, a subsequent VA examination in December 2015 shows that the Veteran did not have very protesting and prolonged attaches, but the examiner noted that the Veteran's headaches may impair his ability to work.  In light of these exams, the totality of the evidence in the record establishes that the frequency and the severity of the Veteran's headaches as of February 28, 2013, likely rises to the level of pain contemplated for the maximum rating under diagnostic code 8100.  Therefore, a 50 percent disability rating for the Veteran's headaches is warranted as of February 28, 2013. 

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the Veteran did not report unusual symptoms associated his headaches and there is no evidence in the record to suggest such symptoms.  His pain, sensitivity to light and noise, and reported dizziness are contemplated by the rating schedule.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 


ORDER

A 30 percent rating for headaches from December 7, 2005 to February 27, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 50 percent rating for headaches from February 28, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


